Citation Nr: 1131984	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  08-00 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a compensable disability evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1958 to June 1983, including combat service in the Republic of Vietnam and his decorations include the Combat Infantryman Badge and the Air Medal.  

This matter came before the Board of Veterans' Appeals (Board or BVA) on appeal from a January 2007 decision by the Department of Veterans Affairs (VA) St. Petersburg, Florida, Regional Office (RO).

The Board previously remanded the matter for further development in January 2011.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  At an August 2006 VA audiological treatment, the Veteran's bilateral hearing loss was manifest by an average puretone threshold in decibels of 41.25, with speech recognition of 100 percent (Level I hearing loss) in the right ear, and an average puretone threshold in decibels of 48.75, with speech recognition of 100 percent (Level I hearing loss) in the left ear.

2.  On VA audiological examination, in September 2006, the Veteran's bilateral hearing loss was manifest by an average puretone threshold in decibels of 46, with speech recognition of 84 percent (Level II hearing loss) in the right ear, and an average puretone threshold in decibels of 54, with speech recognition of 84 percent (Level II hearing loss) in the left ear.

3.  On VA audiological examination, in March 2011, the Veteran's bilateral hearing loss was manifest by an average puretone threshold in decibels of 50, with speech recognition of 84 percent (Level II hearing loss) in the right ear, and an average puretone threshold in decibels of 58.75, with speech recognition of 84 percent (Level III hearing loss) in the left ear.





CONCLUSION OF LAW

The criteria for a compensable disability rating for bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The notification obligation in this case was accomplished by way of August 2006, March 2009 and February 2011 letters from the RO to the Veteran.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for the equitable resolution of the claim has been obtained.  The Veteran's service and post-service treatment records have been obtained, he has been provided appropriate VA examinations and he has declined a Board hearing with respect to his claim.  Further, the Veteran has not identified any additional evidence VA should seek to obtain on his behalf, nor is any such evidence reasonably indentified by the record.  The AMC/RO has also substantially, if not fully, complied with the Board's January 2011 remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  For the aforementioned reasons, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim and no further assistance to develop evidence is required.

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In the instant case, the respective September 2006 and March 2011 VA audiological examinations addressed the functional effect of the Veteran's hearing loss disability, detailing his account of communication impairment in the presence of background noise and his difficulties hearing television and movies.  As such, the Board finds that the aforementioned VA examinations are adequate under Martinak and, with other evidence of record, are sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Presently, the Veteran's service-connected bilateral hearing loss has been assigned a noncompensable disability evaluation, under 38 C.F.R. § 4.85, Diagnostic Code 6100.  The Veteran contends that his hearing disability is worse than the currently assigned evaluation.  Therefore, he alleges that he is entitled to an increased rating for such disability.

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. 
§ 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

At the outset, the Board finds that the evidence of record reflects no certification of language difficulties, inconsistent speech audiometry scores, or pure tone threshold findings of 30 decibels or less, at any of the noted Hertz, as to warrant consideration of the numeric designations contained in Table VIa.  See 38 C.F.R. §§ 4.85(c), 4.86 (b).  

In an effort to support his claim, the Veteran submitted an August 2006 VA audiological report, documenting pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
30
40
60
LEFT
30
35
40
50
70

The average in the right ear was 41.25 decibels, and the average for the left ear was 48.75 decibels.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear. These audiometry test results equate to Level I hearing in the right ear and Level I hearing in the left ear, using Table VI. 38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, Level I hearing in the right ear and Level I hearing in the left ear results in a noncompensable disability rating.  38 C.F.R. § 4.85.

In connection with his present claim, the Veteran was provided a VA audiological examination in September 2006.  On this authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
35
45
65
LEFT
30
40
45
55
75

The average in the right ear was 46 decibels, and the average for the left ear was 54 decibels.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 84 percent in the left ear.  These audiometry test results equate to Level II hearing in the right ear and Level II hearing in the left ear, using Table VI. 38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, Level II hearing in the right ear and Level II hearing in the left ear results in a noncompensable disability rating.  38 C.F.R. § 4.85.

Pursuant to the Board's remand instructions, the Veteran underwent another VA authorized audiological evaluation in March 2011, where pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
40
45
70
LEFT
30
45
50
60
80

The average in the right ear was 50 decibels, and the average for the left ear was 58.75 decibels.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 84 percent in the left ear.  These audiometry test results equate to Level II hearing in the right ear and Level III hearing in the left ear, using Table VI. 38 C.F.R. § 4.85. Applying the percentage ratings for hearing impairment found in Table VII, Level II hearing in the right ear and Level III hearing in the left ear results in a noncompensable disability rating.  38 C.F.R. § 4.85.

Ultimately, the Board finds that at no time during the period under review have the requirements for a compensable disability evaluation for bilateral hearing loss been met.  In making this determination, the Board emphasizes that the assignment of disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann, supra.  Presently, the Veteran's demonstrated levels of hearing impairment fail to satisfy the criteria for a compensable rating.  Diagnostic Code 6100.  Thus, the Veteran's increased rating claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

In sum, giving due consideration to the benefit of the doubt doctrine, the preponderance of the evidence is against the Veteran's claim for a compensable rating for bilateral hearing loss and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

In exceptional cases, an extra-schedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board has carefully compared the level of severity and symptoms of the Veteran's service-connected bilateral hearing loss disability with the established criteria found in the rating schedule.  While the Veteran has described the functional impairment he experiences as a result of his bilateral hearing loss, to include difficulty with hearing with background noise and the necessitated use of hearing aid, the Board finds that the Veteran's bilateral hearing loss symptomatology is fully addressed by the rating criteria under which such disability is rated.  Specifically, such criteria contemplate the difficulty the Veteran has hearing in all situations, to include with background noise.  In this regard, the rating schedule, in evaluating a hearing loss disability, takes into account both the average decibel loss as well as speech discrimination scores.  Therefore, the Board finds that such manifestations of the Veteran's hearing loss disability is contemplated by the rating schedule.  Therefore, there are no additional symptoms of his bilateral hearing loss disability that are not addressed by the rating schedule.  

In evaluating the Veteran's present claim, the Board has considered the application of Rice v. Shinseki, 22 Vet. App. 447 (2009), but neither the Veteran nor his representative have made any assertion that service-connected conditions render the Veteran unemployable.  Moreover, the evidence of record does not demonstrate that the Veteran is, in fact, unemployable due to his service-connected conditions nor does he meet the criteria for schedular consideration for TDIU.  See 38 C.F.R. § 4.16.  Thus, the Board need not address the assignment of a TDIU at this time.


ORDER

A compensable disability evaluation for bilateral hearing loss is denied.



____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


